DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. 2008/0067018 in view of WO 2017/153873.
 	Regarding claims 11 Smith shows a brake disk with two braking bands 220 connected together via connecting elements 212. Two adjacent connecting elements 212 are connected together via projections 216.
It may be said that lacking in Smith is a group of the projections extending circumferentially
along a discontinuous annular path.
Note however in paragraphs 0013-0015 Smith allows for variations in the spacing/shape of the
projections 216.
For example Smith states in para 0013:
The ribs 216 on the friction plate 206 are offset relative to the ribs 216 of the friction plate 208.
The ribs 216 on each friction plate can also be directly across from each other. An offset of ribs
 generally desirable, however, to minimize the reduction in air flow through the channels
214. The spacing, placement, shape and number of the ribs 216 can be optimized for the given
circumstances.


In para 0014 Smith states:
	The ribs 216 may be disposed anywhere else within the channels 214 in accordance with other embodiments. The ribs 216 can be added to the vanes 212 in addition to or instead of the friction The ribs 216 may be disposed anywhere else within the channels 214 in accordance with other embodiments. The ribs 216 can be added to the vanes 212 in addition to or instead of the  friction plates 206 and 208. The ribs 216 also can be formed or otherwise disposed on only one friction plate or otherwise arranged or disposed in any other suitable manner.
The reference to WO ‘873 shows one example of a similarly arranged brake disk to that of Smith
and in figures 10-13 shows projections 10 that can be individually arranged between adjacent
connecting elements 9,13 or combined into one connecting multiple connection elements.  WO ‘873 states in paras 0075,0076,0090 that the groups of protrusions 106,107 may be continuous or discontinuous.  See for instance at least the embodiments in figures 11 and 12.
Given the statements made in paras 0013-0015 of Smith one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have made the projections 216 in each row into longer more pronounced single projections (i.e. having a more pronounced sector shape extending along the circumferential direction with a lower number of connection elements 212), as taught generally by WO ‘873, since such an embodiment would be within the scope of the invention as discussed in the alternative arrangements in Smith. Such a modification may be less expensive to implement due to the lower number of projections that would have to be made.
Regarding claim 12, as modified above, Smith meets the claimed limitations.
Regarding claims 14-20 as discussed in paragraphs 0013-0015 of Smith these limitations are
considered to be met.
Regarding claims 21-30 to have modified Smith so that each of the sector shaped projections (as modified above) extends circumferentially for 1/10, 1/8, 1/6 or 1/4 of non adjacent stretches
extending along the circumference of the braking band would have been obvious since Smith
indicates such minor changes may be made given the ‘circumstances’ (i.e. vehicle application).
See paras 0013,0019.
 Allowable Subject Matter
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.  
Applicants primary argument is that:
As noted in the application, applicant’s claimed discontinuous annular path that
avoids a uniform distribution in circumferential direction is advantageous over the known
art because it provides improved braking with a reduction in vibration and thus noise.
See Para. 0035 of applicant’s published application.
The references cited in the Action are both silent regarding any solution,
including any arrangement of the projections, to reduce vibration and/or noise. Instead,
both references are only directed to solving cooling problems for brake disks. See, for
example, abstract of Smith, and pages 2-4 of Biondo. Thus, at the outset, applicant
respectfully submits no one skilled in the art would have any reason to refer to either
reference to solve a vibration and/or noise problem by arranging the projections as
claimed in the independent claim.
Smith states in para 0015:
[0015] Each of the ribs 216 has a rectangular cross-section. The ratio of the height of the ribs 216 divided by the height of the vanes 212 may be roughly equal to 0.125. The ribs 216, however, may have any other suitable cross-section. For example, the cross section of the ribs 216 can be rounded, pointed, or have any other suitable cross-section. The ribs 216 can also have any suitable height. The height, width, shape, length, number, and position of the ribs 216 can be widely varied. The ribs 216 can have any other shape in accordance with other embodiments. For example, the ribs 216 can be straight, curved, convex, concave, reverse chevron etc. The ribs 216 also can have any geometric shape, including rectangular or cylindrical discrete appendages.
Smith also states in para 0017:
As the brake disk 110 rotates, air is drawn into the channels 214 at the brake disk 110 inside diameter and exits at the brake disk 110 outer diameter. As the air travels within the channels 214, heat is extracted from the brake disk 110. The crescent shaped-grooves 222 may perform various functions, such as, for example, drainage of foreign material from the friction plate outer faces 220 and pads, and counter acting brake shudder or pulsing (i.e noise).
WO 2017/153873 states in paras 0075,0076,0090 that the protrusion groups 106,107 may be continuous or discontinuous.
The examiner maintains the position that given the statements made in paras 0013-0015 and 0017 of Smith one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have made the projections 216 in each row into longer more pronounced single projections (i.e. having a more pronounced sector shape extending along the circumferential direction with a lower number of connection elements 212), as taught generally by WO ‘873, since such an embodiment would be within the scope of the invention as discussed in the alternative arrangements in Smith. Such a modification may be less expensive to implement due to the lower number of projections that would have to be made.  Further, such a modification would depend upon the particular vehicle application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/31/22